Citation Nr: 1731441	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  08-34 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative muscle disability/mitochondrial myopathy of the right upper extremity.

2.  Entitlement to an initial compensable evaluation for degenerative muscle disability/mitochondrial myopathy of the left upper extremity prior to July 29, 2005, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable evaluation for degenerative muscle disability/mitochondrial myopathy of the right lower extremity prior to July 29, 2005, and in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable evaluation for degenerative muscle disability/mitochondrial myopathy of the left lower extremity prior to July 29, 2005, and in excess of 10 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

6.  Entitlement to special monthly compensation (SMC) at the statutory housebound rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active service from February 1991 to September 1995, and from May 2002 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for cervical spine and degenerative muscle disabilities.  The Veteran timely appealed the initially assigned evaluations and effective dates for those disabilities.  

The Veteran initially requested a hearing before a Veterans Law Judge in his November 2008 substantive appeal, VA Form 9.  The Veteran was scheduled for that hearing in May 2012, although he failed to report for that scheduled Board hearing.  The Veteran has not requested to reschedule that hearing, nor has he shown good cause for failing to report to that hearing.  Consequently, the Board finds that his request has been withdrawn, and the Board will proceed with adjudication of his appeal at this time.  See 38 C.F.R. § 20.1304 (2016).  

This case was initially before the Board in August 2012, at which time the Board assigned an effective date of March 24, 2005, for the award of service connection for the Veteran's cervical spine and degenerative muscle disabilities; the Board also awarded a 20 percent evaluation the Veteran's cervical spine disability in that decision.  The Board considers those issues to be final and those issues will no longer be discussed in this decision.  

Additionally, in August 2012, the Board remanded the increased evaluation claim for the Veteran's degenerative muscle disability for additional development.  That issue was returned to the Board in June 2013, at which time the Board also took jurisdiction over the claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded for additional development the degenerative muscle and TDIU claims for additional development at that time.  

During the pendency of the remand, in a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) awarded three separate 10 percent evaluations for degenerative muscle disorder/mitochondrial myopathy effects on the Veteran's bilateral lower extremities and left upper extremity, effective July 29, 2005.  The Board interprets the remaining issue, that was not increased, to be a separate 10 percent evaluation for the effect of the Veteran's degenerative muscle disorder/mitochondrial myopathy on his right upper extremity, effective March 24, 2005, although the extremity affected for that evaluation is not further identified in the decision or on the Codesheet associated with the decision at that time.  Consequently, the Board has recharacterized those issues on appeal as above in order to comport with the award of benefits in the February 2016 rating decision.  

The AOJ then issued a February 2016 supplemental statement of the case which denied increased evaluations for each of those four separate evaluations as well as entitlement to TDIU; all five of those issues were subsequently certified to the Board.  The Board therefore has jurisdiction over the increased evaluation claims for the degenerative muscle disorder/mitochondrial myopathy of the bilateral upper and lower extremities and the claim for entitlement to TDIU at this time.  Finally, given the outcome of this decision as to the TDIU aspect, the SMC claim is part and parcel to the ratings issue in this case.  See Akles v. Derwinski, 1 Vet.App. 118, 121 (1991).  


FINDINGS OF FACT

1.  For the period prior from March 24, 2005 to July 29, 2005, the Veteran's degenerative muscle disability/mitochondrial myopathy of the left upper extremity, left lower extremity, and right upper extremity resulted in mild, but no more than mild, incomplete paralysis of the respective affected nerve.  

2.  Throughout the appeal period, the Veteran's degenerative muscle disability/mitochondrial myopathy of the bilateral upper and lower extremities resulted in no more than mild incomplete paralysis of the respective affected nerves.

3.  Beginning March 24, 2005, the Veteran's degenerative muscle disability/mitochondrial myopathy of the bilateral upper and lower extremities are preclude substantially gainful employment.  

4.  Beginning August 9, 2016, the Veteran's degenerative muscle disability/mitochondrial myopathy of the bilateral upper and lower extremities is rated at 100 percent disabling, and the combined evaluations of his other service-connected disabilities is 60 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 10 percent for degenerative muscle disability/mitochondrial myopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8401-8515 (2016).

2.  The criteria for establishing a 10 percent evaluation from March 24, 2005 to July 29, 2005, for degenerative muscle disability/mitochondrial myopathy of the left upper extremity have been met; the criteria for establishing an evaluation higher than 10 percent have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8401-8515 (2016).

3.  The criteria for establishing a 10 percent evaluation for the period from March 24, 2005 to July 29, 2005, for degenerative muscle disability/mitochondrial myopathy of the right lower extremity have been met; the criteria for establishing an evaluation higher than 10 percent have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ .1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8401-8520 (2016).

4.  The criteria for establishing a 10 percent evaluation for the period from March 24, 2005 to July 29, 2005, for degenerative muscle disability/mitochondrial myopathy of the left lower extremity have been met; the criteria for establishing an evaluation higher than 10 percent have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ .1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8401-8520 (2016).

5.  The criteria for establishing entitlement to TDIU beginning March 24, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (a),(b) (2016).  

6.  The criteria for establishing entitlement to SMC for statutory housebound benefits beginning August 9, 2016, have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.351(d) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the degenerative muscle disorder/mitochondrial myopathy increased evaluation and TDIU claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran filed his initial claim for service connection for a degenerative muscle disorder/mitochondrial myopathy on March 24, 2005.  The AOJ has awarded the Veteran's degenerative muscle disorder/mitochondrial myopathy of the left and right upper extremities a 10 percent evaluation throughout the appeal period, respectively, under Diagnostic Code 8104-8515, and assigned a 10 percent evaluation for degenerative muscle disorder/mitochondrial myopathy of the left and right lower extremities throughout the appeal period, respectively, under Diagnostic Code 8520.  

Under Diagnostic Code 8515, which has the criteria for rating injuries to the median nerve, a 10 percent evaluation is warranted for mild incomplete paralysis of either the major or the minor extremity.  Moderate incomplete paralysis warrants a 30 percent for the major extremity and 20 percent for the minor extremity.  Severe incomplete paralysis warrants 50 percent for the major extremity and 40 percent for the minor extremity.  A 70 percent for the major extremity or 60 percent for the minor extremity is warranted for complete paralysis, described as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  See 38 C.F.R. §4.124(a), Diagnostic Code 8515 (2016).  

Under Diagnostic Code 8520, which rates injuries to the sciatic nerve, a 10 percent rating is warranted for a mild incomplete paralysis/neuritis.  Moderate incomplete paralysis/neuritis warrants a rating of 20 percent.  Moderately severe incomplete paralysis/neuritis warrants a 40 percent evaluation.  Severe incomplete paralysis/neuritis, with marked muscular atrophy, warrants a 60 percent evaluation.  And finally, complete paralysis/neuritis, defined as: the foot dangles and drops, no active movement possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost, warrants an 80 percent evaluation.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2016).  

The Veteran filed his claim for service connection for a degenerative muscle disorder/mitochondrial myopathy on March 24, 2005.  

In a September 2004 VA neurological consultation, the Veteran sought treatment for muscle pains and cramps.  He reported that his pain and cramping initially affected only his lower extremities, but have since began affecting his upper extremities and torso.  The Veteran reported episodes of severe muscle cramps and myalgia with minimal exertion; he will be his normal active self then he will develop cramps that may present in any muscle with minimal exertion.  Episodes last 2 to 20 minutes and occurred multiple times per day.  An electromyelogram (EMG) revealed myopathic motor units, with electrodiagnostic evidence of a mild myopathic process affecting both the upper and lower extremities; there was no electrodiagnostic evidence of neuropathy or radiculopathy, and the lack of abnormal spontaneous activity suggested that it was not an inflammatory myopathy.  The Veteran also underwent a muscle biopsy, which revealed a condition that was felt to be consistent with a metabolic disorder, likely mitochondrial myopathy.  

On examination his muscle bulk and tone were within normal limits and he did not have any pronator drift or satelliting present.  Muscle strength was normal throughout his body.  Sensory examination was intact to light-touch, temperature, vibration and proprioception throughout.  Finger-nose, fine finger movements, rapid alternating movements, and heel-knee-shin coordination tests were intact.  He had a casual gait with a good arm swing.  Heel and toe walking were normal and he could walk in tandem fashion without difficulty.  His reflexes were normal throughout and his plantar reflexes were flexor bilaterally.  The examiner diagnosed the Veteran with likely mitochondrial myopathy based on history, EMG and biopsy results.  The Veteran was prescribed supplements and recommended to perform routine aerobic exercise; it was discussed with the Veteran that he "may continue to have muscle pain and mild weakness, but there [was] no limitation on lifespan or functional ability related to the disorder."  

The Veteran underwent a VA examination of his degenerative muscle disability in April 2007.  The Veteran reported that his condition began during military service and that reported that his condition has been intermittent with remissions since then.  The examiner noted that there was no history of trauma to the central nervous system (CNS) or CNS neoplasm.  The Veteran reported that his legs and occasionally his core muscles were affected; his symptoms were related to muscle activity, although his symptoms were intermittent and he did not know when they would occur.  His symptoms could occur for 3 weeks straight and then be ok for a month.  He also reported that these episodes can affect his daily activities, and that nothing helps him relieve the symptoms.  

On examination, the Veteran's muscle strength, tone and bulk were normal; his grasp was equal bilaterally.  Sensory examination demonstrated light touch, pinprick, vibratory and position testing were normal.  He had a normal funduscopic, mental status, cranial nerve, cerebellar and reflex testing.   There was no evidence of chorea or a carotid bruit.  The examiner noted the 2004 EMG and biopsy results.  The examiner diagnosed the Veteran with a degenerative muscle disorder, which moderately affected his ability to perform chores and exercise, and to participate in sports, recreation and travel; he was mildly affected in his shopping, but was not affected in his ability to feed, bathe, dress, toilet, or groom himself.  The examiner noted that the Veteran used to rock climb, backpack, and kayak for a week at a time, although he was no longer able to do these activities for any length of time.  The Veteran was noted as unemployed.  The examiner concluded that the Veteran's spasming of his muscles and his muscle pain impacted his ability to work in his usual job and noted that he was not currently employed.  

In his November 2007 notice of disagreement, the Veteran stated that his strength, sensation and reflexes were not as normal as the examiner stated they were, as there were "days, few and far between, that [he] may appear normal."  

In his August 2008 substantive appeal, VA Form 9, the Veteran reported that during the first few months of 2005 he had less frequent and severe muscle attacks, and in the second half of the year he was free of severe muscle attacks but had constant muscle fatigue.  In 2006, he was free from severe attacks, although he reported having numerous mild attacks that were longer in duration without a consistent pattern; "they would just come and go."  In 2007, he reported having on-and-off week-long midlevel attacks of pain and fatigue combined with fear of worsening attacks, which "caused almost total loss of work."  From February through November 2008, the Veteran reported that he attended an industrial trade school through VA's Vocational Rehabilitation program; he reported that he suffered a muscle attack for 2.5 months that threatened to prevent his completion of the certification program and prevented him from working during that period, causing him "severe financial loss and emotional distress."  He reported that he had since completed the Vocational Rehabilitation program and was attempting to secure employment at that time, although he had a "very real fear of maintaining long-term employment when future muscle attacks flare up."  

In a February 2009 statement from the Veteran's representative, the representative noted the September 2004 VA treatment record; the representative also reiterated the Veteran's reports that he had a "chronic and debilitating condition that affected his employment."  It was also noted that the Veteran reported times when his muscle pain was near-constant and excruciating, which affected him both physically and psychologically.

The Veteran's Social Security Administration records contain a November 2009 private examination, in which he reported that his mitochondrial myopathy symptomatology occurred randomly to varying degrees of pain and muscle dysfunction; his legs had the most severe symptoms, with occasional symptomatology in the upper extremities.  The Veteran reported no warning for onset of his symptomatology, which occurred at least once a week.  He had lingering effects afterwards for as long as two months.  He reported "mild issues" earlier in the week, prior to the examination, involving his legs and forearms.  He reported mild symptoms at the examination in his calves and glutes.  The examiner noted that the Veteran was able to drive and was independent in his activities of daily living, although he tended to drop and break glasses.  He was able to climb a flight of stairs, but if he had an episode of myopathy it was a very painful procedure to perform.  The distance the Veteran could walk varied based on his pain tolerance; he might be able to walk only 50 feet.  The Veteran's last severe episode was approximately 5 weeks prior.  

On examination, the Veteran's cranial nerves were grossly intact.  His motor strength and tone were normal; sensation to light touch was intact.  Romberg testing was negative.  He had a normal gait without the need for any assistive devices.  Straight leg raising was negative in seated and supine positions; no radiating pain was elicited.  The examiner diagnosed the Veteran with mitochondrial myopathy by muscle biopsy in 2004.  The examiner noted that the Veteran's episodes of muscle pain and weakness, exercise intolerance, and dysfunction were as described above, occurring randomly and most severely in his legs.  There was no apparent history of a seizure disorder, stroke-like episode, vomiting, decompensated heart failure, dementia, deafness, blindness, movement disorder, or limited mobility of the eyes or eyelids.

In December 2010, the Veteran was seen for neurological follow-up by VA.  The Veteran reported that his muscle pain was less severe but was more frequent.  While at rest, he experienced muscle tightening in his quadriceps on nearly a daily basis.  He will also experience muscle pain and soreness early in his course of walking in his lateral abdominal muscles, hip flexors, and hamstrings.  He took Thiamine and folate regularly, at least twice a day, with symptomatic benefit.  

On examination, the pupils were equally round and reactive to light (PERRL) bilaterally, with visual fields that were intact to confrontation and full eye movements without nystagmus.  His fact was symmetrical with intact sensation to light touch.  Tongue and palate were midline with good strength in his trapezius and sternocleidomastoid bilaterally.  His muscle bulk, tone, and strength of the upper and lower extremities were normal.  There was no pronator drift or satelliting.  There was no dysmetria on finger-nose-finger testing.  His sensation to temperature was decrease in his left hand compared to his right, and there was decreased vibratory sensation in the left great toe compared to his right.  Pinprick was decreased in the right foot compared to the left.  He had a narrow-based gait that was steady with normal arm swing and stride length; he was able to stand from a seated position without the use of his arms and was able to walk on his toes, heels, and in tandem without difficulty.  The examiner concluded that the Veteran's muscle strength and soreness was less severe but more frequent since last examination in February 2010.  

In a January 2012 VA neurology follow-up record, the Veteran reported that his symptoms were initially most evident in his lower extremities, but progressed to involve his upper extremities and torso.  After a biopsy in 2004, the findings were thought to be consistent with a metabolic disorder, likely mitochondrial myopathy.  He took a mitochondrial cocktail for treatment in 2004, but due to lack of improvement and medication cost, he discontinued that treatment.  He reported increased muscle pain and soreness over the last year in February 2010, as well as intermittent numbness and dropping of objects from his hands from time to time.  A November 2009 EMG was normal and he was to be followed by a Muscular Dystrophy clinic.  The Veteran reported that he currently was doing well; his myalgias have not been bothersome recently and he did not have significant discomfort since his last visit in December 2010.  The Veteran reported getting fatigued fairly quickly and his legs feel like they are made of lead, although his condition has been stable over the last year.  He continued to have intermittent numbness/weakness in his hands which was also stable.  He took Thiamine and folate regularly, at least twice a day.  

On examination, the Veteran was alert and intact to detailed medical history; he answered questions and followed commands appropriately.  His speech was fluent with no dysarthria or word finding difficulty.  Comprehension was intact.  He had PERRL, and his extraocular movements were intact without nystagmus.  His face was symmetrical with full sensation to gross touch bilaterally.  Muscles of the tongue and palate activate symmetrically.  Sternocleidomastoid and trapezius had full strength bilaterally.  His muscle bulk, tone and strength of the upper and lower extremities were normal.  He had full sensation to light touch throughout.  He had a casual gait that was narrow-based and steady with good arm swing and stride length.  The examiner noted that the Veteran did not report any pain or weakness since December 2010, although he did fatigue easily which the Veteran felt was stable.  He was noted to have symptomatic benefit with supplementation of Thiamine and folate, which he was to continue.  

The Veteran underwent another VA examination of his degenerative muscle disability in September 2012.  He was diagnosed with mitochondrial myopathy during that examination.  The examiner noted that the condition manifested as a slowly progressive loss of strength and fatigue with repetitive use.  After vigorous use, it was noted that the Veteran developed myalgias which lasted for days.  During the examination, the Veteran reported he could climb one flight of stairs slowly using a handrail and could walk almost a mile slowly on flat ground, but was limited in walking even modest inclines.  He was able to lift 20 pounds once, but not repeatedly.  The Veteran was noted to take folic acid and Thiamine for his disability.  The examiner noted that the Veteran did not have any pharynx, larynx or swallowing conditions; respiratory conditions; sleep disturbances; bowel functioning impairment; voiding functioning impairment; or, erectile dysfunction as a result of his degenerative muscle disability.  

On examination, the Veteran's speech was normal, although his gait was somewhat slower than normal for his age with shorter strides.  Muscle strength testing was normal, as was his deep tendon reflex testing.  The Veteran did not have any muscle atrophy.  He did not have any muscle weakness in his bilateral upper extremities, although he had mild muscle weakness of his lower extremities bilaterally.  The examiner, however, did not that although normal by strength standards in his lower extremities, the Veteran's muscle strength in his legs was "somewhat less than would be expected for a male his age."  The examiner also noted that there was "a perceptible decrease in arm strength after 5 rapid repetitions against submaximal resistance," which was a common finding in myopathies (i.e., the Veteran had easy fatigue).  The Veteran did not need any assistive devices for ambulation.  

Regarding functional impact on the Veteran's employment, the examiner noted that the Veteran's degenerative muscle disability limited him to only sedentary work.  "Any work which requires repetitive use of the extremities against resistance such as lifting, pushing, pulling is impossible.  No stairs or ladders.  He cannot use machinery as he occasionally loses grip.  Very limited standing or walking.  Could use small hand tools but not with frequent repetition.  At this time he is able to use a keyboard with forearm support.  Could not in positions in which he would have to support weight of arms."  The examiner further concluded that the Veteran's muscular condition did not present any cognitive impairment, and did not appear to impair his head and neck groups such as with difficulty speaking or swallowing.  

In an April 2013 opinion, the Director of Compensation (Director) concluded that the objective evidence of record does not demonstrate that the Veteran's service-connected disabilities did not significantly impact his employability.  

The Veteran underwent another VA examination of his degenerative muscle disability in March 2014, where he was noted to have mitochondrial myopathy.  The examiner noted that when his condition was in remission, "everything is perfectly normal."  The Veteran, however, reported that he never knew from day-to-day if he could make it from the care to the grocery store without lying down.  He reported that during flare-ups, he tried to stay immobile; he could walk up and down stairs to get a glass of water, although it was painful.  He reported that during flare-ups, going to the store was impossible, as his condition mainly affected his legs.  There was no remedy for the pain.  He reported that he had 6 weeks of incapacitation during the last year due to his degenerative muscle disability.  He reported that his condition was like having "the wors[t] Charlie horses imaginable," and he would not have any fine motor skills at all.  He also reported would have to sit down or take a knee or else he would fall; the pain made it intolerable to keep standing and walking was impossible.  He reported that flare-ups can last 10 minutes to an hour; after a flare-up remits, he reported that he was weak for at least an hour and he was fatigued from the pain.  His flare-ups usually occurred with weightbearing.  

The examiner noted that he did not require continuous medication for control.  The examiner noted that the Veteran did not have any pharynx, larynx or swallowing conditions; respiratory conditions; sleep disturbances; bowel functioning impairment; voiding functioning impairment; or, erectile dysfunction as a result of his degenerative muscle disability.  His speech and gait were normal.  Muscle strength and deep tendon reflex testing were normal.  The Veteran did not have any muscle atrophy.  He did not have any muscle weakness in his bilateral upper extremities, although he had mild muscle weakness of his lower extremities bilaterally.  The examiner noted that the Veteran's cranial nerves were normal and he had a negative Romberg's sign.  He was able to walk on his toes, heels and tandem gait without loss of balance.  He did not need any assistive devices for ambulation.  The examiner noted the 2004 EMG and muscle biopsy.  

Regarding functional impact on the Veteran's employment, the examiner again noted the Veteran's report that he did not know when his myopathy would flare-up.  However, the examiner noted that that the Veteran's mitochondrial myopathy precluded manual labor, and he would be unsafe climbing, carrying, and lifting as when the condition flared he had to sit or kneel to prevent falling.  It was noted that sedentary labor was also precluded due to potential falls, severe pain and an uncomfortableness of trying to explain to someone what was going on.  The examiner noted that if someone was there when it occurred it would be frightening for them, and the Veteran would have to explain that it was just pain and that it would pass.  The Veteran's attendance would also be affected as he never knew when a flare-up will occur; "this condition would impede the Veteran's ability to maintain an 8 [h]our job for 5 days per week for 40 hours in any capacity."

The balance of the Veteran's VA and private treatment records associated with the claims file which address the Veteran's mitochondrial myopathy are substantially similar and consistent with the records noted above.  

Based on the foregoing evidence, the Board finds that all four of the Veteran's extremities should be awarded a 10 percent evaluation, but no higher, effective March 24, 2005.  Specifically, the Board notes that the Veteran's mitochondrial myopathy was noted to be mild and to affect his bilateral upper and lower extremities in the September 2004 VA treatment record.  Throughout the entire appeal period, the Veteran's bilateral upper and lower extremities are routinely shown to be mildly affected, although the Veteran does appear to have some flare-ups and episodes of severe symptomatology.  The Veteran's reports throughout his treatment records and in his VA examinations, however, do not demonstrate that the predominance of his condition is severe, but rather those severe flare-ups are random and intermittent; rather his reports and the findings on examination indicate that the Veteran's disability picture is more consistently mild with some intermittent severe flare-ups.  In light of the evidence of record, the Board finds that the Veteran's degenerative muscle disability/mitochondrial myopathy of the bilateral upper and lower extremities more closely approximates to mild incomplete paralysis of the affected nerves.  

Consequently, the Board finds that 10 percent evaluations for the Veteran's bilateral lower extremities and left upper extremity, beginning March 24, 2005, are awarded, but that evaluations in excess of 10 percent for his bilateral upper and lower extremities is not warranted throughout the appeal period.  See 38 C.F.R. § 4.124, Diagnostic Codes 8515, 8520.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's mitochondrial myopathy symptoms are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no further analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. App. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Turning to the issue of TDIU, VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

The extraschedular subsection explains that it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016).

Initially, the Board reflects that the Veteran's service-connected disabilities were evaluated as follows throughout the appeal period, particularly in light of the award of benefits above: degenerative muscle disability/mitochondrial myopathy of the bilateral upper and lower extremities, each separately evaluated as 10 percent disabling since March 24, 2005; cervical spine stenosis, rated as 20 percent disabling since March 24, 2005; postoperative peroneal tendon repair of the right ankle, rated as noncompensable prior to December 3, 2010, and as 10 percent disabling on that date; and, obstructive sleep apnea, rated as 50 percent disabling beginning August 9, 2016.  

The Veteran's combined disability evaluation from March 24, 2005 through December 2, 2010, is 50 percent disabling; from December 3, 2010 through August 8, 2016, is 60 percent disabling; and, beginning August 9, 2016, is 80 percent disabling.  Consequently, the Board finds that the Veteran does not meet the schedular criteria for TDIU until August 9, 2016.  See 38 C.F.R. § 4.16(a).  

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In this case, the Director rendered an opinion regarding entitlement to extraschedular TDIU under 38 C.F.R. § 4.16(b) in April 2013, as discussed above.  The Board thus has jurisdiction to grant TDIU under § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015).

Turning to the evidence in this case, it is clear that the Veteran's mitochondrial myopathy symptomatology has been fairly consistent and stable.  The Board further acknowledges that the Veteran has remained unemployed throughout appeal period.  

Other evidence of record demonstrates that the Veteran participated in and completed a certification program through VA's Vocational Rehabilitation program during the appeal period.  Such evidence weighs against finding that the Veteran's mitochondrial myopathy precluded him from substantially gainful employment, as he was clearly shown to be able to participate in schooling.  However, the Veteran's statements clearly indicate that his mitochondrial myopathy impeded his ability to complete that certification program on time and delayed his ability to effectively participate in his Vocational Rehabilitation for a few months.  

The Board also notes that the March 2014 examiner's opinion that the Veteran's mitochondrial myopathy precluded both manual and sedentary work, particularly in light of the random nature of the onset of his severe flare-ups, which would lead to significant physical limitations and attendance issues.  The examiner specifically noted that the Veteran would not be able to work full-time "in any capacity."  The March 2014 examiner's opinion regarding the functional impact on the Veteran's employability at that time was based on the same severity of symptomatology that has been stable and consistent since March 24, 2005.  

Consequently, the Board finds that the March 2014 examiner's opinion is the most probative evidence of record regarding whether the Veteran's mitochondrial myopathy precludes him from obtaining and maintaining substantially gainful employment.  As noted above, although there is evidence that the Veteran was able to complete a certification program through VA's Vocational Rehabilitation program during the appeal period, the completion of that program was delayed and impeded by his mitochondrial myopathy disability; this is demonstrable of the type of attendance issues noted by the March 2014 examiner which would preclude the Veteran from substantially gainful employment.  

Accordingly, the Board finds that the Veteran's mitochondrial myopathy is shown to preclude him from obtaining and maintaining substantially gainful employment throughout the appeal period.  The Board therefore finds that entitlement to TDIU beginning March 24, 2005, is warranted in this case based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 4.16 (a), (b).  

As a final matter, in light of the above award of TDIU on the basis of solely his service-connected mitochondrial myopathy disability, the Board notes that the claim of entitlement to SMC for statutory housebound benefits has been raised by the record.  Bradley v. Peake, 22 Vet. App. 280 (2008).

Under 38 U.S.C.A. § 1114(s), SMC based on housebound status is payable where a Veteran has a single service-connected disability rated as 100 percent disabling and either additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or is otherwise "permanently housebound" by reason of such disability or disabilities.  

In this case, the Veteran has been awarded entitlement to TDIU, as discussed above, based solely on his degenerative muscle disability/mitochondrial myopathy.  The Board acknowledges that disability has been given four separate 10 percent evaluations for the Veteran's bilateral upper and lower extremities.  From this it could be erroneously concluded that he has four separate disabilities, rather than a single disability.  

The Board, however, reflects that it has awarded separate evaluations for the Veteran's mitochondrial myopathy as such separate evaluation of his individual limbs in this case is more advantageous to the Veteran.  Furthermore, the evidence of record demonstrates that the Veteran's mitochondrial myopathy is a singular, systemic metabolic disorder.  Accordingly, the Board finds that the Veteran's mitochondrial myopathy is a single disability in this case, regardless of whether he has been awarded separate evaluations for the effect of this disability on his bilateral upper and lower extremities in this case.  

Therefore, the Veteran has one individually ratable disability that is 100 percent disabling beginning March 24, 2005-the date on which TDIU has been awarded based solely on the Veteran's mitochondrial myopathy disability.  On that date, however, the Veteran is only shown to have a combined evaluation of 20 percent for his other service-connected cervical spine and right ankle disabilities; that combined evaluation for those two service-connected disabilities is 30 percent disabling beginning December 3, 2010.  However, beginning August 9, 2016, when service connection was established for sleep apnea at a 50 percent rating, his combined disability evaluation of his cervical spine, right ankle and obstructive sleep apnea disabilities is 60 percent.  See 38 C.F.R. § 4.25.  Accordingly, the Board must also award SMC at the statutory housebound rate beginning August 9, 2016.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  

In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 10 percent for degenerative muscle disability/mitochondrial myopathy of the right upper extremity, is denied for the entire appeal period.  

A 10 percent evaluation for degenerative muscle disability/mitochondrial myopathy of the left upper extremity is granted for the period from March 24, 2005 to July 29, 2005, subject to the regulations governing the disbursement of monetary benefits; an evaluation higher than 10 percent is denied for all periods on appeal.  

A 10 percent evaluation for degenerative muscle disability/mitochondrial myopathy of the right lower extremity is granted for the period from March 24, 2005 to July 29, 2005, subject to the regulations governing the disbursement of monetary benefits; an evaluation higher than 10 percent is denied for all periods on appeal.  

A 10 percent evaluation for degenerative muscle disability/mitochondrial myopathy of the left lower extremity is granted for the period from March 24, 2005 to July 29, 2005, subject to the regulations governing the disbursement of monetary benefits; an evaluation higher than 10 percent is denied for all periods on appeal.  
 

Entitlement to TDIU beginning March 24, 2005, is granted, subject to the regulations governing the disbursement of monetary benefits.

Entitlement to SMC for statutory housebound benefits beginning August 9, 2016, is granted, subject to the regulations governing the disbursement of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


